Title: From George Washington to William Heath, 11 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 11th Feby 1781.
                        
                        The new arrangements of all the Massachusetts Regiments have been delivered in, agreeable to General Orders,
                            but they are not accompanied by the Returns of the names and Ranks of the retiring Officers. As these are equally
                            essential you will be pleased to call for them immediately, and send them up to me as soon as they come in, that I may
                            transmit them to the Board of War, at the same time that I transmit the new arrangement of the line.
                        Inclosed you have the Court Martial upon Oliver Richards of Colo. Sprouts Regimt which was found among the
                            Office papers, upon assorting them. I am Dear Sir Your most obt Servt 
                        
                            Go: Washington
                        
                        
                            P.S. I have recd your favors of the 8th 9th and 10th. I will have a further conversation with Doctr
                                Cochran upon the subject of innoculation—it will depend upon being able to procure proper and seperate covering.
                        

                    